SUPPLEMENTAL OPINION
Heard before Simmons, C. J., Carter, Messmore, Yeager, Chappell, Wenke-, and Boslaugh, JJ.
Carter, J.
In the motions for a rehearing filed by the respondents and the interveners it is contended that the opinion of this court, State ex rel. Ebke v. Board of Educational Lands and Funds, ante p. 244, 47 N. W. 2d 520, is in error in holding that “the relator, under the circumstances shown, was entitled to the lease of said section for the amount bid by him.”
The record shows that relator offered a cash bonus of $2,500 over and above the annual rent provided for in the lease. The bid was a private one, the lease not having been offered at public auction. On further consideration of the case we have concluded that the contentions advanced by respondents and interveners in their motions for a rehearing are correct and that the words “and that relator, under the circumstances shown, was entitled to the lease of said section for the amount bid by him,” should be deleted from the last paragraph of our opinion. In so doing, the final disposition of the *597case is made consistent with the holdings of the opinion and requires that the lease involved be sold at public auction and not at a private sale.
With our former opinion so modified, no merit exists in the motions for a rehearing and they are denied.
Former opinion modified and
MOTIONS FOR REHEARING DENIED.